DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-8 are pending. 
	Claims 1-6 and 8 are withdrawn from consideration as being drawn to a non-elected invention. 
	Claim 7 is examined in the following Office action. 

Election/Restrictions
Applicant’s election without traverse of Group V, claim 7, in the reply filed on 17 May 2021 is acknowledged.
Priority
	This Application claims priority to a provisional application filed 03/09/2018. 

Claim Interpretation
	Claim 7 is directed to a plant or a seed comprising a first FFPP and a second FFPP selected for use together from the steps as set forth in any of claims 3 or 4. This claim is a product-by-process claim. MPEP § 2113(I) states that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Thus, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is directed to a plant or seed, wherein optional step b) produces said plant or seed from the regeneration of a plant from the transformation of a first plant cell by said first recombinant nucleic acid molecule and the transformation of a second plant cell by said recombinant nucleic acid molecule. The claim is rendered indefinite because it is unclear whether part b) results in a single plant or seed comprising a first and a second FFPP encoding nucleic acid or two regenerated plants, one of which contains the first recombinant nucleic acid and the other contains the second recombinant nucleic acid. Part b) results in the production of a first plant cell and a second plant cell each of which contain a first recombinant nucleic acid molecule and a second nucleic acid molecule. It is noted that part d) is explicit with respect to the 
Claim 7 is indefinite because the claims recite a heterologous promoter but it is unclear what the promoter is heterologous to. Is the promoter heterologous to the plant or to the FFPP. Given the two competing interpretations, the metes and bounds of the claimed invention cannot be determined. 
	Claim 7 is indefinite because claim 7 is drawn to a plant or seed…wherein a), b), c), and d). Is the claim intended to require the breeding step, the regeneration step, the transformation step to produce multiple plants or seeds having the first and second nucleic acids? Or is the claim intended to be claimed in the alternative, as set forth in part d) where a), b), or c) are claimed alternatively?
	Claim 7 is indefinite because part d) appears to refer to multiple plants or seeds. The wherein clause in part d) appears to be referring to a second set of plants or seeds (i.e. those produced from the previously transformed plants or seeds). However, it is unclear which plant or seed is being referred to in the wherein clause without a modifier prior to the recitation of plant or seed in the wherein clause. Is the wherein clause referring to the parent plant, for example, or the progeny plant? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gossele et al (US 20100180351).
	Claim 7 is directed to a plant or seed comprising a first recombinant nucleic acid molecule and a second recombinant nucleic acid molecule, wherein the first recombinant nucleic acid molecule comprises a first heterologous promoter operably linked to a first polynucleotide encoding a first fully functional pesticidal polypeptide (FFPP), wherein the second recombinant nucleic acid molecule comprises a second heterologous promoter operably linked to a second polynucleotide encoding a second FFPP different from the first FFPP. 
	Gossele teaches a transgenic plant cell comprising a first FFPP (Cry1C) operably linked to a first promoter capable of directing expression in plant cells and a second FFPP (Cry1Ab) operably linked to a second promoter capable of directing expression in plant cells. See claims 1 and 12. 
	Gossele teaches the use of the 35S promoter in their DNA constructs. See paragraph 0090. Thus, Gossele teaches a promoter that is heterologous to both the plant as well as the insecticidal protein. 


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baum et al (US 9121035).
Claim 7 is directed to a plant or seed comprising a first recombinant nucleic acid molecule and a second recombinant nucleic acid molecule, wherein the first recombinant nucleic acid molecule comprises a first heterologous promoter operably linked to a first polynucleotide encoding a first fully functional pesticidal polypeptide (FFPP), wherein the second recombinant 
Baum teaches their transgenic plant comprising two insecticidal proteins, each of which are under the control of at least one heterologous promoter. See claim 6. Baum teaches ET29 insecticidal protein and TIC810 insecticidal proteins. See claim 21. 
Baum teaches a plant comprising one recombinant polynucleotide encoding SEQ ID NO: 2 and a second recombinant polynucleotide encoding SEQ ID NO: 4. See claim 6. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 and 21-24 of U.S. Patent No. 9121035. The ‘035 patent teaches a transgenic plant or plant cell resistant to insect infestation, the plant comprising a first polynucleotide encoding a first insecticidal protein and a second polynucleotide encoding a second insecticidal protein. See claim 6. 
The ‘035 patent teaches that transgenic plants may be comprise a first and second protein, where the polynucleotides encoding said proteins are under the control of one or more heterologous promoters. See claim 21. 
Although claim 6 does not explicitly state that SEQ ID NOs: 2, 8, 14, and 18, and 4 and 16 are insecticidal proteins, claim 21 states that these sequences are insecticidal proteins. 

7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of U.S. Patent No. 8344207 in view of Gossele et al (US 20100180351). 	The ‘207 patent claims a transgenic plant comprising a VIP insecticidal protein and a Cry1A.104 insecticidal protein. See claim 10. 
The ‘207 patent does not teach two separate promoters for each insecticidal protein. 
Gossele teaches a transgenic plant cell comprising a first FFPP (Cry1C) operably linked to a first promoter capable of directing expression in plant cells and a second FFPP (Cry1Ab) operably linked to a second promoter capable of directing expression in plant cells. See claims 1 and 12. 
	Gossele teaches the use of the 35S promoter in their DNA constructs. See paragraph 0090. Thus, Gossele teaches a promoter that is heterologous to both the plant as well as the insecticidal protein. 
	Thus, the ordinary artisan would have been motivated to operably link two separate promoters to control expression of each of the first and second insecticidal proteins. One of ordinary skill in the art would have been motivated to do so because Gossele teaches that such methods are routine in the art. The ordinary artisan would have reasonably expected success because the knowledge with respect to molecular cloning at the time the invention was effectively filed was high. 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9322033 in view of Gossele et al (US 20100180351). 
	The ‘033 patent teaches an inhibitory composition comprising a first insecticidal polypeptide and a second insecticidal polypeptide. See claims 1, 12, and 13. The ‘033 patent also 
The ‘033 patent does not teach two separate promoters for each insecticidal protein. 
Gossele teaches a transgenic plant cell comprising a first FFPP (Cry1C) operably linked to a first promoter capable of directing expression in plant cells and a second FFPP (Cry1Ab) operably linked to a second promoter capable of directing expression in plant cells. See claims 1 and 12. 
	Gossele teaches the use of the 35S promoter in their DNA constructs. See paragraph 0090. Thus, Gossele teaches a promoter that is heterologous to both the plant as well as the insecticidal protein. 
	Thus, the ordinary artisan would have been motivated to operably link two separate promoters to control expression of each of the first and second insecticidal proteins. One of ordinary skill in the art would have been motivated to do so because Gossele teaches that such methods are routine in the art. The ordinary artisan would have reasonably expected success because the knowledge with respect to molecular cloning at the time the invention was effectively filed was high. 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10188115 in view of Gossele et al (US 20100180351). 
	The ‘115 patent teaches an inhibitory composition comprising a first insecticidal polypeptide and a second insecticidal polypeptide. See claims 1, 12, and 13. The ‘115 patent also teaches host cells comprising the insecticidal polypeptide. The specification states that the 
The ‘115 patent does not teach two separate promoters for each insecticidal protein. 
Gossele teaches a transgenic plant cell comprising a first FFPP (Cry1C) operably linked to a first promoter capable of directing expression in plant cells and a second FFPP (Cry1Ab) operably linked to a second promoter capable of directing expression in plant cells. See claims 1 and 12. 
	Gossele teaches the use of the 35S promoter in their DNA constructs. See paragraph 0090. Thus, Gossele teaches a promoter that is heterologous to both the plant as well as the insecticidal protein. 
	Thus, the ordinary artisan would have been motivated to operably link two separate promoters to control expression of each of the first and second insecticidal proteins. One of ordinary skill in the art would have been motivated to do so because Gossele teaches that such methods are routine in the art. The ordinary artisan would have reasonably expected success because the knowledge with respect to molecular cloning at the time the invention was effectively filed was high. 

	 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10897910 in view of Gossele et al (US 20100180351). 
	The ‘910 patent teaches an inhibitory composition comprising a first insecticidal polypeptide and a second insecticidal polypeptide. See claims 1, 12, and 13. The ‘910 patent also teaches host cells comprising the insecticidal polypeptide. The specification states that the 
The ‘910 patent does not teach two separate promoters for each insecticidal protein. 
Gossele teaches a transgenic plant cell comprising a first FFPP (Cry1C) operably linked to a first promoter capable of directing expression in plant cells and a second FFPP (Cry1Ab) operably linked to a second promoter capable of directing expression in plant cells. See claims 1 and 12. 
	Gossele teaches the use of the 35S promoter in their DNA constructs. See paragraph 0090. Thus, Gossele teaches a promoter that is heterologous to both the plant as well as the insecticidal protein. 
	Thus, the ordinary artisan would have been motivated to operably link two separate promoters to control expression of each of the first and second insecticidal proteins. One of ordinary skill in the art would have been motivated to do so because Gossele teaches that such methods are routine in the art. The ordinary artisan would have reasonably expected success because the knowledge with respect to molecular cloning at the time the invention was effectively filed was high. 

	 
Conclusion
	No claim is allowed. 

Examiner’s Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662